—Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Leach, J.), rendered April 11, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, under Indictment No. 12127/95, and imposing sentence, and (2) an amended judgment of the same court, also rendered April 11, 1997, revoking a sentence of probation previously imposed by the same court (Buchter, J.), upon a finding that he had violated a condition thereof, upon his admission, upon his previous conviction of criminal possession of a weapon in the third degree (two counts), under Indictment No. 3665/94, and imposing a sentence of imprisonment.
Ordered that the judgment and the amended judgment are affirmed.
The defendant’s contention that his conviction under Indictment No. 12127/95 was not based upon legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contentions regarding certain remarks made by the prosecutor on summation are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, while some of the remarks were improper, reversal is not warranted in light of the overwhelming evidence of the defendant’s guilt (see, People v Blackstock, 184 AD2d 715).
The defendant’s contentions raised in his supplemental pro *558se brief are largely unpreserved for appellate review, and, in any event, are without merit. Santucci, J. P., S. Miller, Gold-stein and Smith, JJ., concur.